


109 HR 5942 IH: To require Congressional approval for implementation of a

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5942
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require Congressional approval for implementation of a
		  severity-adjusted inpatient prospective payment system for rural hospitals
		  under the Medicare Program.
	
	
		1.Requiring Congressional
			 approval for implementation of a severity-adjusted inpatient prospective
			 payment system for rural hospitals under the Medicare programNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services may not implement a
			 severity-adjusted inpatient prospective payment system under section 1886(d) of
			 the Social Security Act (42 U.S.C. 1395ww(d)), including that contained in the
			 proposed rule published in the Federal Register on April 25, 2006 (71 Federal
			 Register 23995), for hospitals located in rural areas (as defined for purposes
			 of such section) without the explicit approval of Congress.
		
